Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The application of Tomohiko Aki for Remote Control Device For Solenoid valve filed 3/20/20 has been examined. Claims 1-6 are pending.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki et al. US Patent Application Publication 20150184772.

Regarding claim 1, Inagaki et al. teaches a remote control device for a solenoid valve for remotely controlling the solenoid valve installed in an object to be controlled, comprising:

a remote control unit (51) configured to wirelessly transmit an instruction signal instructing to operate the solenoid valve (paragraph abstract, 020,050); and

a solenoid valve control unit (52) configured to be operated by electric power supplied by a battery and configured to receive the instruction signal and control operation of the solenoid valve based on the received instruction signal (paragraph 050,052,88,089);

wherein the solenoid valve is of a double solenoid type (two solenoid valve, fig. 3, paragraph 064,065).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. US Patent Application Publication 20150184772 in view of Huang et al. US Patent Application Publication 20150108380.


Regarding claims 2 and 4, Inagaki et al. teaches a remote control unit (51) configured to wirelessly transmit an instruction signal instructing to operate the solenoid valve (paragraph abstract, 020,050) but is not explicit in teaching  the remote control unit includes an external input receiver section configured to receive a signal input from an external device and/or an operation section configured to be operated by a user, and the remote control unit generates the instruction signal based on the signal input from the external device or operation on the operation section by the user and transmits the instruction signal to the solenoid valve control unit. Huang in an analogous art teaches the remote control unit includes an external input receiver section configured to receive a signal input from an operation section configured to be operated by a user, and the remote control unit generates the instruction signal based on the signal input from the operation section by the user and transmits the instruction signal to the solenoid valve control unit (paragraph 016, 026). Huang teaches the solenoid valve control unit starts operating 



It would have been obvious to one of ordinary skill in the art to modify the system of Inagaki at the time of the invention as disclosed by Huang et al because such modification improves the remote control device by proving an interface to input the command to control the solenoid valve. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. US Patent Application Publication 20150184772 in view of Huang et al. US Patent Application Publication 20150108380 and further in view of Inaba European Patent Publication 0045513.



Regarding claim 3, Inagaki et al. teaches the solenoid valve includes a first solenoid and a second solenoid (paragraph 053);
the remote control unit transmits to the solenoid valve control unit a first instruction signals to the solenoid valve control unit for instructing to energize the first solenoid and the solenoid valve control unit is located adjacent to the object to be controlled and connected to the solenoid valve by wire (fig. 1, paragraph 052-053);


	It would have been obvious to one of ordinary skill in the art to modify the system of Inagaki as disclosed by Huang in view of Inaba at the time of the invention because such modification represents the combination of prior art elements in a known manner in order to obtained the predictable result of effectively remotely controlling the activation of solenoid valves.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683